DETAILED ACTION
	The following is a response to the amendment filed 11/18/2022 which has been entered.
Response to Amendment
	Claims 1-8, 10-18, 20 and 21 are pending in the application. Claims 9 and 19 are cancelled and claim 21 is new.
	-The 102 rejection of claim 18 has been withdrawn due to applicant amending the claim with limitations not disclosed by the prior art of record used in the rejection.
	-The 102 rejection using the Shively ‘484 alternative and WO ‘495 prior arts has been withdrawn due to applicant amending the claims 1 and 8 with limitations not disclosed by the prior art of record used in the rejections.
-Applicant’s amendment to claims 1 and 8 has been acknowledged, therefore, the previous 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Shively ‘484 prior art still meeting the amended limitations as recited in claims 1 and 8.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. As to applicant’s arguments pertaining to the Shively ‘484 art, the examiner considers the drive output shaft 214 in Shively corresponds to the recited first drive shaft based on the prior art description stating that it is a “drive shaft” albeit an “output” shaft. The examiner considers the term “operative” to be a “broad” limitation wherein it doesn’t limit the term “coupled” to indicate “direct” connections, i.e., between the first drive shaft and prime movers (any connections therebetween can be considered “operative”). The examiner considers the power uniter 150 in Shively corresponds to the recited differential based on the prior art description stating the function/operation of 150 being similar to a differential function/operation ([0034]). The examiner considers transfer case 310 in Shively corresponds to the recited transmission based on the prior art description stating function/operation of 310 being similar to a transmission function/operation ([0040]).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the second PTO transmission" in line 12.  There is insufficient antecedent basis for this limitation in the claim (applicant’s arguments on page 13 states that claim 11 was to be incorporated into the new claim 21, however, claim 11 recitations seem to be missing).




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 10 and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shively et al 20180222484 (IDS cited art and previously cited). As to claim 1, Shively discloses a prime mover system comprising: a first prime mover (110); a second prime mover (120) a first drive shaft (214) operatively coupled to the first prime mover and the second prime mover; a differential (150) coupled to the first drive shaft; a power take-off (PTO) drive shaft (404) coupled to the differential; a second drive shaft (302) coupled to the differential; a transmission (810) coupled to the second drive shaft; a first accessory (shaft extending from 400 below/parallel to shaft 404 is considered where accessory would be mounted) operatively coupled to the PTO drive shaft; and an output shaft (304 or 306) coupled to the transmission; wherein the transmission is configured to transfer rotation of the second drive shaft to the output shaft ([0040], last three lines); and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft (as shown in Figure 9).

As to claim 2, wherein the differential is a second differential, and further comprising: a first prime mover drive shaft (extending from 110) coupled to the first prime mover; a second prime mover drive shaft (extending from 120) coupled to the second prime mover; and a first differential (transmissions 130, 132 can be considered differentials) coupled to the first prime mover drive shaft, the second prime mover drive shaft, and the first drive shaft.

As to claim 3, further comprising an output member (312) coupled to the output shaft; wherein rotation of the output shaft causes the output member to produce force.

As to claim 5, further comprising: a first PTO transmission member (upper part of 400 coupled to 404) coupled to the PTO drive shaft (404); and a first accessory transmission member (lower part of 400 coupled to shaft extending therefrom) coupled to the first PTO transmission member; wherein the first accessory is operatively coupled to the PTO drive shaft through the first PTO transmission member and the first accessory transmission member (shaft extending from 400 below/parallel to shaft 404 is considered where an accessory would be mounted).

As to claim 6, wherein the transmission is an automated manual transmission ([0033]).

As to claim 7, wherein the transmission is an automatic transmission ([0033]).

As to claim 8, Shively discloses a prime mover system configured to drive a first accessory (400) and a second accessory (preamble not given patentable weight, see MPEP 2111.02), the prime mover system comprising: a first prime mover (110); a second prime mover (120); a first drive shaft (214) operatively coupled to the first prime mover and the second prime mover; a power take-off (PTO) drive shaft (404) operatively coupled to the first drive shaft; a transmission (310) operatively coupled to the first drive shaft; a first PTO transmission member (via 402) coupled to the PTO drive shaft and configured to drive the first accessory; and an output shaft (804 or 306) coupled to the transmission; wherein the transmission is configured to selectively transfer rotation of the first drive shaft to the output shaft; and wherein rotation of the PTO drive shaft is independent of rotation of the output shaft ([0040)).

As to claim 10, further comprising: a first prime mover drive shaft (extending from 110) coupled to the first prime mover; a second prime mover drive shaft (extending from 120) coupled to the second prime mover; a differential (150) coupled to the first prime mover drive shaft, the second prime mover drive shaft, and the first drive shaft, the differential configured to transfer to the first drive shaft at least one of: (i) rotation of the first prime mover drive shaft or (ii) rotation of the second prime mover drive shaft.

As to claim 14, further comprising: an output member (312) coupled to the output shaft and configured to be rotated by the output shaft; and a battery ([0033]) coupled to the first prime mover, the battery configured to provide power to the first prime mover.

As to claim 15, further comprising a controller (510) communicable with the first prime mover and configured to rotate the first drive shaft at a target speed so as to provide a target output to one of the first PTO transmission member (Figures 12-18).

As to claim 16, wherein the transmission is communicable with the controller; the transmission comprises: a clutch actuator (Figures 14, 16) communicable with the controller; and a gear shifter communicable with the controller (524, Figure 12); and the controller is configured to communicate with at least one of the clutch actuator or the gear shifter, to change a gear ratio of the transmission.

As to claim 17, further comprising a differential (150) coupled to the first drive shaft (214) and the PTO drive shaft (404), the differential configured to transfer rotation of the first drive shaft to the PTO drive shaft; wherein the first drive shaft, the PTO drive shaft, the differential, and the first PTO transmission member are configured such that rotation of the first drive shaft (214) causes rotation of the first PTO transmission member (402).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shively in view of WO 2017123495 (IDS cited art and previously cited). Shively discloses a PTO drive shaft (404) having a first accessory, but doesn’t disclose a second accessory coupled to the drive shaft different from the first accessory.
WO discloses a prime mover system comprising: a first prime mover (72); a first drive shaft (extending from 72) operatively coupled to the first prime mover; a differential (104) coupled to the first drive shaft; a power take-off (PTO) drive shaft (extending from 104 towards 196) coupled to the differential; a second drive shaft (extending from 104 toward 132) coupled to the differential; a transmission (132) coupled to the second drive shaft; a first accessory (142) operatively coupled to the PTO drive shaft; and an output shaft (extending from 132) coupled to the transmission and the PTO drive shaft configured to drive a second accessory (196) different from the first accessory.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide Shively with an additional PTO accessory on the PTO drive shaft in view of WO to increase drive power output for driving plural accessories simultaneously to increase operating efficiency of prime mover system output.

Allowable Subject Matter
Claims 18, 20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 18) a prime mover system to drive a first and second accessory, a first and a second prime mover; a first prime mover having a drive shaft; a second prime mover having a drive shaft; a first drive shaft coupled to a first differential which is coupled the first prime mover drive shaft, and the second prime mover drive shaft, the differential transfers the first drive shaft rotation of at least one of: the first prime mover drive shaft or the second prime mover drive shaft; a power take-off drive shaft; a second differential coupled to first drive shaft and PTO drive shaft, the second differential transfers rotation of the first drive shaft to the PTO drive shaft; a first PTO transmission member coupled to PTO drive shaft and drives the first accessory; a second PTO transmission member coupled the PTO drive shaft and drives the second accessory; wherein the PTO shaft, the first PTO transmission member, and the second PTO transmission member is configured such that rotation of the PTO drive shaft causes simultaneous rotation of the first and the second PTO transmission members and in combination with the limitations exactly as written in claim 18.
-(as to claim 21) a prime mover system to drive a first and a second accessory, a first prime mover; a first drive shaft coupled to the prime mover; a power take-off drive shaft coupled to the first shaft; a transmission coupled to the first shaft; a first PTO transmission member coupled to the PTO shaft to drive the first accessory; an output shaft coupled to the transmission; a first accessory transmission member coupled to the first PTO transmission member coupling that member to the first accessory; and a second accessory transmission member coupled to a second PTO transmission member coupling that member to the second accessory; wherein the transmission selectively transfers rotation of the first shaft to the output shaft; wherein rotation of the PTO shaft is independent of rotation of the output shaft; wherein the first PTO transmission member and the first accessory transmission member are defined by a first ratio; and wherein the second PTO transmission member and the second accessory transmission member are defined by a second ratio different from the first ratio and in combination with the limitations exactly as written in claim 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 11 in combination with claim 8)….. a second PTO transmission member coupled to the PTO drive shaft and configured to drive the second accessory.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        December 3, 2022